531 So. 2d 21 (1987)
Ex parte Charles Edward OWENS
(Re: Charles Edward Owens v. State of Alabama).
85-1008.
Supreme Court of Alabama.
March 27, 1987.
Michael J. Bellamy, Phenix City, for petitioner.
Don Siegelman, Atty. Gen., and Beth Slate Poe, Asst. Atty. Gen., for respondent.

On Application for Rehearing
SHORES, Justice.
Our opinion of January 9, 1987, is withdrawn and the following is substituted for it.
Charles Owens was convicted of murdering Rebecca Heath during a kidnapping in the first degree, in violation of Code 1975, § 13A-5-40(a). He was sentenced to death by electrocution. Pursuant to Rule 39(c), A.R.A.P., the defendant's petition for certiorari was granted as a matter of right.
After a careful review of all the questions raised in Owens's petition, we find *22 that the only issue with merit concerns the striking of his jury at trial. Defendant contends that the prosecution impermissibly used peremptory strikes to exclude all blacks from the jury because of possible racial bias.
We remand this case to the Court of Criminal Appeals with instructions to that court to remand the cause to the trial court on the authority of Ex parte Jackson, 516 So. 2d 768 (Ala.1986). If the trial court determines that the facts establish a prima facie case of purposeful discrimination and the prosecution does not come forward with race-neutral explanations for its strikes, then Owens is entitled to a new trial.
ORIGINAL OPINION WITHDRAWN; OPINION SUBSTITUTED; REMANDED WITH DIRECTIONS; APPLICATION OVERRULED.
TORBERT, C.J., and MADDOX, JONES, ALMON, BEATTY, ADAMS, HOUSTON and STEAGALL, JJ.,
concur.